DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 15, 24-29 and 35-41 are allowed over the prior art of record as amended in the reply filed November 12, 2021. 
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus for treating a treatment area in vasculature using a balloon catheter, wherein the apparatus comprises a guidewire for guiding the balloon to the treatment area. The guidewire has one or more radiopaque markings that correspond to a section of the balloon. 
The closest prior art of record is Sullivan (USPN 7,033,325). However, this reference does not disclose the device as claimed or described above.
Regarding claims 15, 24-29, 35-37, 40 and 41, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of said guidewire including one or more radiopaque markings corresponding to a length of the working surface of the balloon, the correspondence being a correspondence in size. The “working surface” is interpreted to be a surface of the largest diameter portion (the barrel) of the balloon and that the length of one or more radiopaque markings 
Regarding claims 38 and 39, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of said guidewire including one or more radiopaque markings corresponding to the length of the barrel section of the balloon, the correspondence being a correspondence in size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WL/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783